United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3520
                                     ___________

Ruben Lopez-Lopez,                        *
                                          *
      Appellant,                          *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Lisa Sanders, Warden, FCI -               *
Forrest City,                             *
                                          *
      Appellee.                           *
                                     ___________

                              Submitted: November 16, 2009
                                 Filed: January 11, 2010
                                  ___________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

       Ruben Lopez-Lopez, a federal inmate in Arkansas, appeals the dismissal of his
petition for habeas corpus under 28 U.S.C. § 2241. Convicted of drug offenses,
Lopez-Lopez was sentenced to 235 months’ imprisonment by the United States
District Court in Puerto Rico. The First Circuit affirmed the conviction and sentence.
See United States v. Lopez-Lopez, 282 F.3d 1 (1st Cir. 2002). He later sought relief
under 28 U.S.C. § 2255 in the sentencing court, alleging ineffective assistance of trial
counsel. After that court and the First Circuit denied a certificate of appealability,
Lopez-Lopez petitioned the district court for the Eastern District of Arkansas for relief
under § 2241. The district court dismissed the petition, and this court affirmed,
concluding he failed to show that § 2255 relief was either inadequate or ineffective.
See Lopez-Lopez v. Sanders, 256 Fed. Appx. 15, 16 (8th Cir. 2007), cert. denied, 128
S. Ct. 2945 (2008). Lopez-Lopez filed a new complaint, again asserting his claims
under § 2241. Lopez-Lopez now argues that the savings clause of § 2255 allows him
to seek relief under § 2241 and that his post-conviction counsel was ineffective. The
district court1 dismissed his petition. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       A federal inmate generally must challenge a conviction or sentence through a
§ 2255 motion. Abdullah v. Hedrick, 392 F.3d 957, 959 (8th Cir. 2004). The savings
clause of § 2255 permits a petition under § 2241 if the § 2255 remedy is inadequate
or ineffective to test the legality of a conviction or a sentence. See 28 U.S.C. §
2255(e). The inmate bears the burden of showing that the remedy is inadequate or
ineffective. Abdullah, 392 F.3d at 959. This court reviews de novo the dismissal of
a § 2241 petition. Id.

       Lopez-Lopez first alleges that the sentencing court misunderstood or failed to
adequately address his § 2255 claim. This recasts the argument previously rejected
by this court. See Lopez-Lopez, 256 Fed. Appx. at 16. As this court explained, “the
fact that a claim was previously raised in a § 2255 motion and rejected by the
sentencing court does not provide the necessary showing that § 2255 was inadequate
or ineffective.” Id. Here, Lopez-Lopez merely cites a procedural barrier to relief, the
failure by the sentencing court to address his claim on the merits. This, however, does
not allow a petition under § 2241. See United States v. Lurie, 207 F.3d 1075, 1077
(8th Cir. 2000) (reasoning that a procedural bar to § 2255 relief does not alone render
the remedy inadequate or ineffective).

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the Report and Recommendation of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-
       Lopez-Lopez next argues that the inadequate performance of his habeas counsel
entitles him to pursue relief under § 2241. His argument is without merit. There is
no constitutional right to effective assistance of counsel in habeas proceedings. See
Coleman v. Thompson, 501 U.S. 722, 752 (1991); Abdullah, 392 F.3d at 964. The
district court correctly ruled that Lopez-Lopez’s allegation of ineffective post-
conviction counsel is insufficient to establish § 2255 relief as inadequate or
ineffective.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-